Exhibit 10.53.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is effective as of November 5,
2019 between CVH AIRWAYS, LLC, a Mississippi limited liability company, with an
address of 6750 Poplar Avenue, Suite 107, Memphis, Tennessee 38138 (the
“Seller”), and Lodging Fund REIT III OP, LP, a Delaware limited partnership with
an address of 1635 43rd Street South, Suite 205, Fargo, North Dakota 58103 (the
“Buyer”). This Agreement shall become effective (the “Effective Date”) upon
delivery to and receipt of Buyer, of Seller’s signed acceptance and is made with
reference to the following:

RECITALS

 

A.  Seller owns and operates a certain hotel business commonly known as Homewood
Suites by Hilton Southaven located at 135 Homewood Drive, Southaven, Mississippi
38671 (the “Business”).

 

B.  Seller owns certain personal property used in connection with the Business
(the “Personal Property”).

 

C.  Seller owns certain real estate, together with all improvements and
appurtenances, with an address of 135 Homewood Drive, Southaven, Mississippi
38671 (the “Real Estate”).

 

D.   Seller desires to sell, and Buyer wishes to buy, all of the real and
personal property owned by Seller necessary to run the Business.

 

AGREEMENT

 

1.    Agreement to Purchase and Sell.

 

1.1    Personal Property. At the Closing (as defined in this Agreement), Buyer
shall purchase and Seller shall sell, assign, convey, transfer, set over, and
deliver (by appropriate instrument of transfer) all of the assets, rights, and
interests of every conceivable kind or character whatsoever, whether tangible or
intangible, that are used in connection with the Business and are owned by
Seller or in which Seller has an interest of any kind. These include, without
limitation, levels of the following as required by brand standards (i)
inventory, (ii) operating supplies, and (iii) linens (in no event less than 2
par), and the following (excluding, however, those assets specifically
identified in this Agreement as the “Excluded Assets” set forth in 1.1):

 

a.   Trade Fixtures. Trade Fixtures and Equipment, as defined in the Mississippi
Uniform Commercial Code (the “UCC”), limited specifically to the assets
described in Exhibit 1.1(a) (the “Trade Fixtures and Equipment”);

 

b.   Miscellaneous Items. Any existing computer programs, software programs,
software and technical libraries, license agreements, and all other intellectual
and/or proprietary information and property and applications therefore or
licenses thereof, used in connection with the Business (collectively, the
“Miscellaneous Items”);

 










 

c.   Customer List and Miscellaneous Records. Any records, files, lists, and
other tangible assets that pertain to the Business, including lists and records
pertaining to any one or more of the following: Seller’s customers, suppliers,
advertising, promotional material, sales, services, delivery, and/or operations,
except those items, if any, required to be retained by law, including accounting
records and returns (collectively, the “Customer List and Miscellaneous
Records”).

 

d.   Remote Assets. All assets located off site from the location of the
Business or in the possession of others, but owned and used by Seller in
connection with the Business (collectively, the “Remote Assets”). The situs of
the Remote Assets and the person or entity in possession or control thereof
shall be delivered by Seller to Buyer at the Closing;

 

e.   Goodwill. The goodwill, telephone and fax numbers, yellow-page
advertisements of the Business, and Seller’s right to use the registered name
and all related names and derivations, including the business internet
address(es) and web pages, if any (collectively, the “Goodwill”).

 

1.2    Sale of Real Estate. Buyer will purchase and Seller will sell the Real
Estate, described on Exhibit 1.2, together with all improvements and
appurtenances (the Personal Property and the Real Estate shall be at times
collectively referred to as the “Purchased Assets”).

 

1.3    Covenant Not to Compete. Neither Seller nor any owner of Seller shall
establish, engage in, or become interested in, directly or indirectly, as an
owner, partner, agent, shareholder, employee, independent contractor,
consultant, or otherwise, within a radius of 5 miles from the Business in the
operation of a hotel for a period of 36 months. At the Closing, Seller and its
owner shall execute the Non-Competition and Non-Solicitation Agreement set forth
as Exhibit 1.3 (the “Non- Competition Agreement and Non-Solicitation
Agreement”).

 

1.4    Leases; Assignment.

 

a.   Real Estate Lease; Leasehold Improvements. Seller agrees to assign to Buyer
any lease with regard to the Real Estate and the leasehold improvements
pertaining to the Business (the “Lease” and the “Lease Assignment”), together
with security deposits, if any, and coupled with future obligations under the
Lease, which is described on Exhibit 1.4.

 

b.   Miscellaneous Leases. On or before Closing, Seller shall pay off all
leases, including finance leases, used in connection with the Business, such as
contracts for hotel equipment, televisions, furniture, telephones, computers,
and any other types and descriptions used in connection with the Business. The
equipment will remain with the Business and be transferred to Buyer at Closing.

 

1.5    Excluded Assets. Except as otherwise set forth in this Agreement, this
Agreement relating to the Personal Property contemplates the purchase and sale,
inclusive of assignments, of the Personal Property. This Agreement specifically
excludes, however, the following assets:

 










 

a.   Seller’s cash, cash equivalents, and investments not relating to the
operation of the Business;

 

b.   Any Personal Property that contains hazardous materials that the Buyer
requires to be removed;

 

c.   Any management agreement pertaining to the Business or Real Estate
involving Seller, which management agreements must be terminated at Closing;
and,

 

d.   Seller’s assets not specifically or by inference included in the above
paragraphs or attached Exhibits.

 

Unless otherwise agreed in writing, Seller, at Seller’s expense, shall remove
the Excluded Assets from the Real Estate as soon as possible after the Closing
Date but in no event later than 7 days after the Closing Date. If Seller fails
to comply with the foregoing provisions, Buyer may dispose of such items at
Seller’s expense or make such other arrangements as Buyer may determine
appropriate.

 

1.6    Liabilities Assumed and Excluded.

 

a.   Assumed Liabilities. To the extent assignable and to the extent that Buyer
agrees (by written notice to Seller prior to expiration of the Review Period) to
assume, all of Seller's rights and interests in and to all maintenance
agreements, service contracts, equipment leases and other contracts, agreements
and contract rights (collectively, the "Assumed Liabilities") of every kind
concerning the operations of the Business all being more particularly described
on Exhibit 1.16 attached hereto, and all related deposits, prepaid items and
open orders for the purchase of Personal Property made in the ordinary course of
the operation of the Business, excluding those Assumed Liabilities, which Buyer
elects not to assume pursuant to Buyer’s inspection during the Review Period,
the termination fees and costs for which Buyer shall pay at Closing. As of the
Closing Date, Buyer shall assume, pay, and perform in due course the liabilities
of Seller under the contracts arising after the close of business on the Closing
Date and those trade payables and other liabilities, of the Assumed Liabilities.

 

b.   Excluded Liabilities. Except for the Assumed Liabilities, Buyer does not
assume nor shall Buyer be obligated for any other liabilities or
responsibilities whatsoever of Seller or the Business as conducted by Seller
through the Closing Date, inclusive of obligations or liabilities resulting from
Seller’s total or partial withdrawal from any pension, profit sharing, or
retirement plans (the “Excluded Liabilities”).

 

2.    Purchase Price.

 

2.1   Purchase Price. The purchase price for the Purchased Assets, including the
Noncompetition Agreement, is Twenty Million Five Hundred Thousand Dollars
($20,500,000.00) (the “Purchase Price”).

 










 

3.    Terms of Payment. The total Purchase Price shall be paid at the Closing,
subject to the following:

 

a.   Down Payment. Buyer will deposit an earnest money deposit of Three Hundred
Thousand Dollars ($300,000.00) (the “Earnest Money Deposit”) which shall be
applied to the Purchase Price at Closing. The Earnest Money Deposit shall be
deposited with First American Title Insurance Company, Attention: Beverly
Carlson; Email: bevcarlson@firstam.com (the “Title Company”). The Earnest Money
Deposit will become non-refundable after the expiration of the Review Period as
defined in paragraph 10.2 of this Agreement.

 

If applicable, a second non-refundable down payment of $300,000.00 (the “Second
Earnest Money Deposit”) will be remitted by Buyer after expiration of the Due
Diligence Period. The Second Earnest Money Deposit shall be non-refundable but
applied to the Purchase Price at Closing.

 

The First Earnest Money Deposit and the Second Earnest Money Deposit are
collectively, the “Deposits”. Any interest earned on the Deposits shall be
included in and added to the total amount of the Deposit.

 

b.   Unpaid Balance Paid with Borrowed Funds. The unpaid balance of the Purchase
Price shall be paid in full by bank money order, wire transfer or other
immediately available bank funds approved by Seller at the Closing.

 

c.   Independent Consideration. In all events, the sum of $100.00 (the
“Independent Consideration”), which sum has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement, will be
payable to Seller out of the Earnest Money Deposit, even if this Agreement is
terminated under its express provisions. The Independent Consideration is
independent of all other consideration provided in this Agreement, and is
nonrefundable in all events. Buyer and Seller stipulate that the Independent
Consideration is sufficient consideration to support this Agreement
notwithstanding Buyer’s rights to terminate this Agreement as set out in this
Agreement.

 

4.    Inventory and Accounts Receivable.

 

4.1    Inventory. In addition to the purchase and sale of the Personal Property,
Seller shall sell and Buyer shall purchase the inventory of saleable merchandise
of Seller.

 

a.   Merchandise Inventory. In exchange for the consideration stated under
section 2.1, Seller will convey to Buyer all of the merchandise at the then
current operating standard of hotel. As used in this Agreement, the
“Merchandise” shall include only unopened merchandise and merchandise that (i)
is not obsolete and (ii) has an expiration of 30 days or more after Closing
Date.

 

b.   Inventory. Buyer will take an inventory of the of the linen on the day of
closing, and if the linen inventory is in dispute, the parties will conduct a
joint inventory and any discrepancies for shortages will be a closing
adjustment.

 










 

4.2    Accounts Receivable. All accounts receivable for transactions occurring
before the Closing Date shall remain the property of Seller irrespective of any
payment for it to Buyer. If Buyer receives payment for any accounts receivable
existing as of the Closing Date, Buyer shall promptly forward payment directly
to Seller.

 

5.    Adjustments.

 

At the Closing, the following shall be adjusted or apportioned and, to the
extent practicable, all such prorations shall be computed and paid at the
Closing:

 

5.1    Personal Property.

 

a.   Taxes on Personal Property. Buyer shall pay all taxes and assessments,
extraordinary as well as ordinary, that may be levied on any Personal Property
which become due after the Closing Date and which arise from actions of Buyer or
Buyer’s ownership of the Personal Property on or after the Closing; provided
that Seller shall pay as and when the same become due in the ordinary course,
for all taxes upon Personal Property that arise from Seller’s ownership of the
Personal Property up to the Closing and which may be due on, before, or after
the Closing Date. Current personal property taxes shall be prorated and adjusted
between the Parties as of the Closing Date on a due date basis on the assumption
that such taxes are paid in advance.

 

b.   Miscellaneous. If applicable, adjustments shall be made for payroll and any
other prepaid items, and any other unspecified unpaid taxes.

 

5.2    Real Estate.

 

a.   Real Estate Taxes. “Taxes” shall mean general real estate taxes and water
or sewer rates and charges (if not metered), any other governmental tax or
charge, canopy permit fee, and any ordinary or extraordinary taxes levied or
assessed against the Property for the calendar year in which Closing occurs. If
the Closing will occur before the actual Taxes for the calendar year of Closing
are known, the apportionment of Taxes will be upon the most recent available
bill, provided that, if following the Closing, the Taxes for the year of Closing
are determined to be more or less than the Taxes for the preceding year (after
any appeal of the assessed valuation of it is concluded), Seller and Buyer
promptly (but no later than the date that is thirty (30) days from and after the
date that the final invoices for taxes for the Property for the year in which
the Closing occurs are issued by the applicable taxing authority) will adjust
the proration of the Taxes, and Seller or Buyer, as the case may be, will pay to
the other any amount required as a result of the adjustment. Further, if Buyer
undertakes a tax protest with respect to all or any portion of the Taxes for the
year in which Closing occurs, any refund will be prorated as of the Closing
Date. All Taxes assessed for periods after the Closing Date will be paid by
Buyer, and all Taxes assessed for periods prior to the Closing Date will be paid
by Seller.

 

b.   Recording Fees. Buyer shall assume the costs of recording the deed when it
is delivered by Seller.

 










 

5.3    Transfer Fees; Sales Taxes. Buyer shall pay all transfer fees and
applicable sales taxes, if any, arising under or on account of the purchase and
sale of the Purchased Assets.

 

5.4    Adjustments. The following items shall be apportioned or prorated between
Seller and Buyer as of 11:59 o'clock p.m. local time, on the day immediately
preceding the Closing Date (the "Apportionment Date") and shall constitute
adjustments to the Purchase Price to be paid by Buyer to Seller at Closing (all
provisions of this Section 11 shall survive Closing):

 

5.4.1    Taxes. All Taxes, as hereafter defined, which have become a lien on the
Real Estate and Personal Property, all charges for improvements or services
already made to or for the benefit of the Business, and all assessments (general
or special) arising out of or in connection with any assessment district created
or confirmed prior to the date of Closing shall be paid by Seller at or before
Closing. Taxes for the then current year shall be prorated at the Closing,
effective as of the date of Closing, in accordance with local custom. Any
special assessments that are a lien shall be paid by Seller without proration.
If the Closing shall occur before the tax rate is filed for the then current
year, the apportionment of the taxes shall be based upon the basis of the tax
rate for the preceding year applied to the latest assessed valuation. Any
difference in actual or estimated taxes for the year of sale actually paid by
Buyer shall be adjusted between the parties upon receipt of written evidence of
the payment thereof.

 

5.4.2    Charges for Telephone, Water, Electricity, Gas and Other Utilities. The
consumption of all utilities is measured by meter, and Seller shall furnish a
current reading of each meter at the Closing, which reading shall have been made
no earlier than one (1) business day prior to Closing, and Seller shall pay or
cause to be paid the charges therefor to the reading date or the Closing Date,
as the case may be and Seller shall cause the Title Policy to be issued with an
exception for the lien of any utilities. Seller shall notify the utility company
servicing the Business prior to Closing or as soon thereafter as practicable
that billing to Seller should be discontinued as of Closing. The telephone
service will be changed over as of the Closing Date by Buyer and Buyer shall be
responsible for charges incurred on the Closing Date and thereafter. All
deposits, if any, made by Seller as security under any contract or license,
shall be returned to Seller and Buyer shall be responsible for replacing any
required deposits.

 

5.4.3    Room Charges. Room charges for the night commencing on the
Apportionment Date and ending on the morning of the Closing Date shall be split
between Seller and Buyer on a fifty/fifty basis.

 

5.4.4    Prepaid Expenses. A prorated portion of any expense which has been
prepaid by Seller prior to the Closing Date of which Buyer has knowledge of and
has approved in accordance with definition of Assumed Liabilities, and only
which is attributable to a period on or after the Closing Date, including,
without limitation, prepaid charges for transferable licenses, permits and other
items, shall be credited to Seller. However, Buyer shall obtain its own
insurance and no prepaid items related thereto shall be credited to Seller.

 










 

5.4.5    Prepaid Reservations. Buyer shall receive a credit for all prepaid
reservations, advance room deposits, Reservation Deposits, security deposits
under Tenant Leases, if any, or other such deposits assigned to Buyer hereunder.

 

5.4.6    Maintenance Agreements. Charges under the Assumed Liabilities (which
shall be assumed by Buyer, provided that Buyer elects (by written notice to
Seller given prior to expiration of the Review Period) to assume the same) shall
be prorated at the Closing with Seller paying all such charges through and
including the Apportionment Date.

 

5.4.7    Accounts Receivable. Seller shall retain the full amount of all
accounts receivable, whereby Buyer is under no obligation to pay for any
outstanding accounts, nor make any efforts to collect outstanding amounts
(including room charges and other income due from guests of the Business and
occupancy (guest ledger)) through the morning of the Closing Date; provided,
however, room charges for the night commencing on the Apportionment Date shall
be split between Buyer and Seller on a 50-50 basis as provided above, and the
parties shall close out Hotel guests bills and reopen Hotel guests bills as part
of the Closing Adjustments. Buyer shall be obligated to promptly deliver to
Seller all collections received from and after Closing on any such pre-Closing
receivables and shall report the status thereof to Seller promptly upon request.

 

5.4.8    House Banks. Subject to the proration provisions hereof and the credits
due to Buyer for prepaid items and deposits as set out herein, cash, checks and
other funds including till money and house banks held at the hotel as of the
Apportionment Date (collectively, "House Banks") shall be turned over to Buyer
and Seller shall receive a credit at Closing in the amount of the cash so
delivered.

 

5.4.9    Advanced Deposits/Cash at Hotel. At the Closing, Buyer shall receive a
credit to the Purchase Price and Seller a debit in the amount of all advanced
booking deposits paid to Seller and not earned with respect to the period after
the Closing and rather than remove Seller's cash from the Property upon the
Closing, Buyer and Seller shall cause to be counted the amount of Seller's cash
at the Property at 5:00 a.m. on the date of Closing. Such cash shall not be
removed from the Property, by Seller and shall become the property of Buyer and
Seller shall receive a credit and Buyer shall receive a debit to the Purchase
Price in the amount of such cash at Closing. Buyer shall also receive a credit
for outstanding gift certificates and trade out agreements.

 

5.4.10    Further Assurances. All items to be adjusted, in accordance with the
foregoing Section 5.4.1- Section 5.4.9, for which figures are not available at
Closing, will be adjusted and payment therefor will be made by Seller to Buyer
or by Buyer to Seller, as appropriate, within ninety (90) days after Closing.
Buyer or Seller, as appropriate, will deliver simultaneously with such payment,
any and all data, information or other backup it may have with respect to such
payment and/or such proration so as to fully indicate to the other party the
calculation of the amount of payment contained therewith.

 










 

5.4.11  Benefit and Liability. The purpose and intent of the provisions as to
the prorations, adjustments and apportionments set forth above and elsewhere in
this Agreement are that Seller shall bear all expenses of ownership and
operation of the Property and shall receive all income therefrom accruing to the
Closing Date, and Buyer shall bear all such expenses and receive all such income
accruing thereafter. Accordingly, effective as of 12:01 a.m. on the Closing
Date, Seller agrees to indemnify and hold Buyer harmless from and against any
and all costs and expenses relating to the operation of the Business during the
period preceding the Closing Date, and Buyer agrees to indemnify, defend and
hold Seller harmless from and against any and all costs and expenses relating to
the operation of the Business from and after 12:01 a.m. on the Closing Date. If
a computation of the apportionments and adjustments described in this Section 11
shows that a net amount is owed by Seller to Buyer, such amount shall be
credited against the Purchase Price. If such computation shows that a net amount
is owed by Buyer to Seller, Seller shall receive a credit on the closing
statement at Closing for such amount, and the Purchase Price shall be reduced
accordingly. All of the provisions of this Section 11 shall survive the Closing
and shall not merge with the closing documents to be delivered at Closing.
Parties agree to perform all reconciliations within one hundred and twenty (120)
days post-closing, unless otherwise stated herein.

 

6.    Personal Property and Real Estate Title.

 

6.1.    Personal Property. At the Closing, title to the Personal Property shall
be free, clear, and unencumbered, except as specifically set forth in this
Agreement.

 

a.   Lien Search. Buyer shall order a tax lien search and UCC financing
statement search, both certified, within 7 days of the Effective Date. The
Seller shall pay the expense of the cost of the certified tax lien search and
certified UCC financing statement search.

 

b.   Objection. Buyer shall have 10 days to object to the title of an asset
reported on the lien search and UCC financing statement if, in Buyer’s
discretion, the title is not in the condition required for performance under
this Agreement. Seller shall have 10 days from the date Seller is notified in
writing of the particular defects claimed to either (1) remedy the title, or
make arrangements to remedy title at the Closing, or (2) on written demand made
by Buyer, to refund the Earnest Money Deposit in full termination of this
Agreement if Seller is unable to remedy title. Buyer may elect to complete the
purchase and sale without any adjustment to the Purchase Price.

 

6.2.    Real Estate.

 

a.   Condition of Real Estate Title. At Closing, the title to the Real Estate
shall be free, clear, and unencumbered, and shall be conveyed by a special
warranty deed showing good and marketable title in the Real Estate to Buyer,
subject to the following (the “Permitted Encumbrances:”)

 

1.    Zoning. Any zoning regulations or ordinances.

 










 

2.    Survey. Any conditions or other disclosures that an accurate survey may
disclose.

 

3.    Restrictions. Any covenants, building restrictions, easements, or
reservations in the chain of title, or of record, or that would show on an
examination of the Real Estate, including any right of way granted to the State
of Mississippi that does not affect the marketability of title.

 

4.    Taxes. Any future installments of ordinary, special, or extraordinary
taxes that are now a lien on the Real Estate but are not now due and payable.

 

b.   Evidence of Title. As evidence of marketable title, Buyer shall order as
soon as possible, but no later than 15 days after the Effective Date, a
preliminary commitment for title insurance (the “Title Commitment,”) committing
to insure marketable fee simple title as of the date of Closing, subject only to
the permitted exceptions as set forth by Buyer in this Agreement. The Seller
shall pay the expense of the cost of the title search and the Buyer shall pay
the expense of the cost of the title commitment and the subsequently issued
title insurance policy.

 

c.   Objection. On receipt of evidence of the Title Commitment (and a copy of
the survey provided by Seller), Buyer shall have 10 days to object to title, if
in Buyer’s discretion, the title is not in the condition required for
performance under this Agreement. Seller shall have 30 days from the date Seller
is notified in writing of the particular defects claimed to (1) remedy the
title; (2) obtain title insurance insuring over the defect to Buyer’s
satisfaction (as determined by Buyer in its discretion). If Seller remedies
title or obtains a title insurance policy to the satisfaction of Buyer, within
the time specified, Buyer agrees to complete the sale within on the date set for
the Closing. If Seller fails to remedy the title, to obtain such title
insurance, or to give Buyer written notification within such 30 days, the Buyer
has the option to (a) cure title up to $25,000 which the costs of which will be
credited against the purchase price at closing, provided that no encumbrance or
defect is recorded after the effective date then Buyer may escrow 110%, or the
amount required to bond over the defect, or (2), (b) proceed with the
transaction, or (b) terminate this Agreement in which case the Earnest Money
Deposit shall be refunded immediately in full termination of the rights of the
Parties under this Agreement. Notwithstanding anything herein to the contrary,
Seller shall be required to discharge on or before Closing all liens and
judgments securing any monetary obligation that may be discharged by the payment
of an ascertainable, fixed sum of money.

 

7.    Creditors of Seller.

 

7.1      Agreement of Payment. In addition to the warranties and representations
contained in this Agreement, if for any reason any creditor or third party who
is owed a debt by Seller on or before the Closing, or who otherwise possesses
any type of right or interest in the Personal Property arising from the
ownership or operation of the Business by Seller prior to the Closing, holds or
obtains a lien on the Personal Property, then the following shall apply:

 










 

a.   Seller, without notice from Buyer, shall pay such monies arising from the
ownership or operation of the Business by Seller prior to the Closing required
to obtain the release of any lien on the property.

 

8.    Representations, Covenants, and Warranties of Seller.

 

As used in this Agreement, the phrase "Seller's knowledge" shall mean and apply
to the actual, conscious knowledge of the "Named Representatives" (defined
below) of Seller after due inquiry to the on-site senior manager for the
Property Manager. The Named Representative of Seller is Kathie Long and Seller
hereby represents and warrants to Buyer that Kathie Long is the individual
affiliated with Seller or affiliated with the existing management of the
Business, who have the most knowledge concerning the Property and the day to day
operations of the Business.

 

Seller represents, and warrants to Seller’s knowledge, the following to be true,
which representations and warranties shall survive the Closing for a period of
twelve (12) months:

 

8.1      Status of Seller. Seller is a limited liability company duly organized,
validly existing, and in good standing under the laws of the State of
Mississippi and authorized to do business in the State of Mississippi, and,
further, is properly authorized, according to its respective operating
agreements and duly adopted Resolutions, to enter into and carry out the
transactions contemplated by this Agreement. Furthermore, Seller has not in the
last five years used or assumed any other name in connection with the conduct of
the Business. A copy of Seller’s Articles of Organization and any amendments to
date and an organizational chart are attached as Exhibit 8.1.

 

8.2      Authority. When executed, this Agreement and all instruments necessary
to carry out the transactions contemplated by this Agreement (the “Related
Documents”) will be legal, valid, and binding obligations of Seller.

 

8.3      Financial Statements. Upon the signing of this Agreement, Seller shall
provide Buyer with financial statements concerning the Business as of the fiscal
year preceding the Effective Date (together with any subsequently prepared
financial statements supplied by Seller to Buyer (collectively, the “Financial
Statements”)). The Financial Statements shall:

 

a.   Fairly present both the financial position of Seller as of the respective
dates indicated and the results of operations, retained earnings, and changes in
financial position of Seller for the respective periods indicated, and

 

b.   Have been prepared in accordance with generally accepted accounting
principles.

 

8.4      Absence of Undisclosed Liabilities. Notwithstanding anything contained
in this Agreement to the contrary, as of the dates of and except to the extent
reserved or reflected in the Financial Statements, Seller have no known
liabilities or obligations. Seller represents that Seller does not know or have
reasonable grounds to know of any basis for the assertion against Seller, as of
such dates, of any liability of any nature or in any amount not fully reserved
or reflected in the Financial Statements.

 










 

8.5      Title to Properties. At Closing, Seller shall have good and marketable
title to the Purchased Assets, subject to no mortgage, pledge, lien,
encumbrance, security interest, or charge other than the Permitted Encumbrances.
Further, to Seller’s knowledge, except as set forth in this Agreement, there are
no other encumbrances to title that would affect the marketability of title of
the Purchased Assets.

 

8.6      Business Name. Seller agrees that from and after the Closing Date,
Buyer shall have all of Seller’s right to use in or in connection with the
conduct of any business (1) Homewood Suites by Hilton Southaven (the “Name”); or
(2) any part or portion of the Name, either alone or in combination with one or
more other words. After the Closing Date, Seller agrees that it will not use the
Name directly or indirectly, either alone or in combination with one or more
other words, in or in connection with any business, activities, or operations
that Seller directly or indirectly may carry on or conduct.

 

8.7      Status of Contracts. Seller has, to Seller’s knowledge, complied with
all of the material provisions of written contracts (as disclosed on Exhibit
1.16) described in this Agreement and of all other written contracts to which
Seller is a party. Further, other than those written contracts or agreements
specifically described in this paragraph, Seller has no written contract
extending beyond the Closing Date, which would be binding on Buyer or affect
Buyer’s ability to close. All prepaid contracts being assigned have been fully
paid by Seller.

 

8.8      Insurance. All assets owned by Seller are and will be adequately
insured against fire and casualty to the Closing Date (collectively, the
“Policies”). Further, the Policies are and will be outstanding and duly enforced
and the premiums to become due on the Policies to the Closing Date will be paid
when due. Seller has not received any notice of any cancellation of the
Policies.

 

8.9      Taxes; Unemployment Liabilities; Tax Returns and Audits.

 

a.   Taxes. All personal property taxes and other taxes of any nature assessed
against Seller and/or the Business are and will be fully paid by Seller as the
same become due in the ordinary course of business. Without limiting the
generality of the foregoing, all federal, state, county, and local taxes,
including without limitation, income, corporate franchise, state business,
stamp, transfer, sales and use, and ad valorem taxes due and payable by Seller
on or before the Closing Date.

 

b.   Tax Returns; Audits. Seller has, and as of the Closing Date will have,
filed all taxes and reports required to be filed by Seller pursuant to the
operation of the Business with all such taxing authorities as of the Closing
Date, including the unemployment insurance agency. Seller does not have any
outstanding or unsatisfied deficiency assessments with respect to any taxes, and
there are no current audits or investigations by or disputes with any authority
with respect to any taxes.

 

c.   No Dispute. Seller is not involved in any dispute with any tax authority
about the amount of taxes due, nor have they received any notice of any
deficiency, audit, or other indication of deficiency from any tax authority not
disclosed to the Parties to this Agreement.

 










 

8.10    Licenses and Permits. Seller presently possesses and will continue to
possess at the Closing Date all governmental licenses, permits, certificates of
inspection, other authorizations, filings, and registrations which are necessary
for Seller to own and operate the Business as presently conducted.

 

8.11    Litigation or Insolvency Proceedings.

 

a.   Litigation. To Seller’s knowledge, there are no actions, suits, claims,
investigations, or legal, administrative, or arbitration proceedings pending or
threatened or likely to be asserted by or against Seller or relating to the
Purchased Assets, this Agreement and/or the transactions contemplated hereby,
before any court, governmental agency, or other body, including any
quasi-judicial or administrative forum, and Seller has not received notice of
any judgment, order, writ, injunction, decree, or other similar command of any
course, governmental agency, or body being entered against or served upon Seller
or upon any individual owner of Seller, except as expressed upon Exhibit 8.11.

 

b.   Insolvency Proceedings. Seller is not involved in any proceeding by or
against Seller in any court under the Bankruptcy Code or any other insolvency or
debtor’s relief act, whether state or federal, or for the appointment of a
trustee, receiver, liquidator, assignee, or other similar official of Seller or
Seller’s property.

 

8.12.1  Labor Relations—Employees. Seller does not have any employees at the
Hotel but agrees to cause the following:

 

a.   Notification and Termination of Employees. At a mutually agreed upon time
after this Agreement is executed that is not more than three (3) days prior to
the Closing Date, Seller and Buyer shall jointly announce the Agreement to
Seller’s employees, and shall cooperate so that Seller’s notices of termination
and any offers of employment by Buyer are delivered simultaneously so that
appropriate management representatives may explain the termination and any
offers of employment to the employees. As of the Closing Date, Seller will
terminate all employees and will pay to all employees all wages, salaries,
commissions, bonuses, benefit plan contributions, and other compensation. Buyer
may, in its discretion, re-employ some or all of such employees on the day after
the Closing Date.

 

b.   Employment Regulations Compliance. To Seller’s knowledge, there are no
unfair labor practice complaints against Seller pending before the National
Labor Relations Board (“NLRB”), and no such complaints have been threatened; (2)
there is no labor strike, dispute slowdown, or stoppage actually in progress or
threatened against Seller; (3) no grievance or arbitration proceedings are
pending and no such claim has been asserted; and (4) Buyer shall not incur any
liability or obligation of any kind arising out of Seller’s employment of or
termination of Seller’s employees nor for any other claim by any of Seller’s
employees arising out of any employment relationship with Seller. In the event
that the WARN Act or portions thereof apply to this Agreement, the Seller is
responsible for compliance with the duties and obligations of the employer under
the act.

 










 

8.13    Environmental Matters. To Seller’s knowledge, (i) there is no Hazardous
Material in, on, or under the Real Estate and (ii) there are no presently
pending or threatened administrative or enforcement actions, investigations,
compliance orders, claims, demands, actions, or litigation based on
environmental laws or regulations or otherwise related to the presence of
Hazardous Material, in, on, or under the Real Estate. Seller makes no other
environmental representations or warranties, but Seller acknowledges that
neither Party is required to close the transactions contemplated by this
Agreement unless satisfied prior to expiration of the Review Period, with the
environmental reports or assessments conducted in accordance with this
Agreement. For purposes of this paragraph, the term “Hazardous Material” shall
mean any toxic or hazardous waste or substance (including without limitation
asbestos and petroleum products) regulated by applicable local, state, or
federal environmental laws or regulations by and electronic verification

 

8.14    Conduct of Business. From the date of the most recent Financial
Statements delivered by Seller to Buyer to the Effective Date, the Business of
Seller has been (and until the Closing Date shall be) open and conducted by
Seller in a normal and regular manner; and further, Seller has not:

 

a.   Amended its Articles of Organization;

 

b.   Entered into any contract or commitment extending beyond the Closing,
except normal commitments made in the ordinary course of business;

 

c.   Modified the compensation or benefits payable to or to become payable by
Seller to any officer, employee, or agent without notifying Buyer of such
changes as can made in the ordinary course of business;

 

d.   Encumbered any Purchased Assets;

 

e.   Experienced any adverse change or any material damage, destruction, or loss
affecting its assets or the Business; and/or

 

f.   Entered into any written agreement not in the ordinary course of business,
binding on the Seller.

 

8.15    ERISA Plans. Seller has no employee benefit plans now in effect which
are subject to the provisions of the Employee Retirement Income Security Act of
1974 (ERISA), as amended.

 

8.16    Condition of Purchased Assets. The following representations are made
with respect to the Personal Property:

 

a.   The Personal Property is presently operating and has been regularly
maintained and will be in the same working condition in all material respects as
of the Closing Date.

 

b.   There are no known defects that have not been disclosed to Buyer.

 

c.   To Seller’s knowledge, there are no outstanding citations issued by any
health, building, or other governmental agency, under the Occupational Safety
and Health Act and/or    under

 










 

the Americans with Disabilities Act having jurisdiction over the operation of
the Personal Property, including any claims of any violation of any federal,
state, or local environmental statutes, regulations, ordinances, or other
environmental regulatory requirements, except as expressed upon Exhibit 8.16.

 

8.17    No Violation or Breach. To Seller’s knowledge, the performance of this
Agreement will not be in violation of any laws, statutes, local ordinances,
state or federal regulations, court or administrative order, or ruling, nor is
the performance of this Agreement in violation of the conditions or restrictions
in effect for financing pursuant to any loan documents, whether any such loan is
secured or unsecured.

 

8.18    Full Disclosure. This Agreement and any other information furnished to
Buyer in connection with the transactions contemplated by this Agreement neither
contains any untrue statement of material fact nor omits to state any material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

 

8.19    Competitors. Neither Seller nor any individual owner, officer, director,
shareholder, or member has any direct or indirect interest in any person or
entity engaged or involved in any business which is competitive with the
Business.

 

8.20    Directors, Managers, Officers, and Owners. The directors, managers,
officers, and other owners, will not compete directly or indirectly with
Business following the Closing Date; and, the names of directors, managers,
officers, and the resident agent of Seller, together with each individual owner,
are set forth on attached Exhibit 8.20.

 

8.21    Broker’s or Finder’s Fees. Each party represents to the other that (i)
it has not contacted, contracted with or entered into any agreement with any
broker or agent in connection with the transaction contemplated by this
Agreement, other than          (“Seller’s Broker”), who represent Seller in this
transaction, and (ii) it has not taken any action which might result in any
other broker’s fees, finder’s fees or other commissions (“Other Commissions”)
being due or payable in connection with this transaction. Seller shall pay
Seller’s Broker a commission per a separate agreement. Seller and Buyer shall
each indemnify and save harmless the other from and against all costs, claims,
expenses, or damages including reasonable attorney’s fees resulting from or
related to any Other Commissions alleged to be due as a result of their
respective actions.

 

8.22    Compliance. To Seller’s knowledge, Seller disclosed all notices received
by Seller of violation of law or municipal ordinances, orders, or requirements
noted in or issued by any governmental department, or quasi-governmental as of
the date of this agreement and updated at the Closing Date.

 

8.23    Foreign Person. Seller is not a “foreign person” as that term is defined
in IRC 1445(f)(3) and will, at Closing, execute a FIRPTA affidavit as required
by law.

 

8.24    Mechanic’s Lien. Seller has not been served with any notice of intent to
claim a Mechanic’s Lien on the Real Estate of the Business and states that all
parties who have furnished labor or materials on or at  the Real Estate of the
Business within the  last  90 days    whether  for  repair,

 










 

improvement, or otherwise have been fully compensated. Further, Seller has not
contracted for nor is liable for obligations related to repairs, services, and
other items that will not be paid in full at Closing, however, Seller will
provide the Title Company with such documents requested by Title Company for the
issuance of without the standard exception for liens.

 

8.25    Accuracy of Information. Seller represents and warrants that the
information provided by Seller or its agents is accurate, true and correct in
all material respects.

 

8.26    Brand Standards. Seller represents that to its knowledge that the
Business is within brand standards, and that any future Property Improvement
Plan (the “PIP”) items that have been negotiated for delayed implementation have
been disclosed to Buyer.

 

8.27    Reliance. The foregoing representations and warranties are made by
Seller with the knowledge and expectation that Buyer is placing complete
reliance on them.

 

9.    Representations, Covenants, and Warranties of Buyer.

 

Buyer represent, covenant, and warrant the following to be true, which
representations, covenants and warranties shall survive the Closing:

 

9.1      Status of Buyer. Buyer is a limited partnership duly organized and
validly existing with all required reports filed with the State of Delaware, is
in good standing under the laws of the State of Delaware, and is properly
authorized, according to its respective operating agreements and duly adopted
Resolutions, to enter into and carry out the transactions contemplated by this
Agreement. A copy of Buyer’s Articles of Organization and any amendments to date
and an organizational chart are attached as Exhibit 9.1.

 

9.2      Authority. This Agreement and all Related Documents when executed will
be legal, valid, and binding obligations of each party signing such instruments
on behalf of Buyer.

 

No Conflict or Required Consents. Neither the execution of this Agreement nor
the consummation by Buyer of the transactions contemplated hereby will (i)
conflict with or result   in a breach of the terms, conditions or provisions of
or constitute a default, or result in the termination of any agreement or
instrument to which Buyer is a party; (ii) violate any restriction to which
Buyer is subject; or (iii) constitute a violation of any applicable code,
resolution, law, statute, regulation, ordinance, judgment, rule, decree or order
affecting Buyer or to which Buyer  is a party.

 

10.    Pre-Closing Actions and Miscellaneous Covenants.

 

From the Effective Date until the Closing:

 










 

10.1    Access by Buyer. Seller shall permit Buyer and its representatives to
make a full business, financial, accounting, and legal review of the Business
and Seller’s tax returns to the extent Buyer deems necessary in its reasonable
judgment (the “Due Diligence Review”).

 

a.   Such right shall include the right to monitor the sales and operations of
the Business from and after the Effective Date.

 

b.   Seller shall take all reasonable steps necessary to cooperate with Buyer in
undertaking the Due Diligence Review.

 

c.   Except as set forth in this Agreement or as agreed by the Seller and Buyer,
the Due Diligence Review by Buyer or its representatives shall not affect the
representations and warranties of Seller or Buyer’s reliance on them.

 

10.2    Due Diligence Review by Buyer.

 

a.   Review Period. Buyer will have until December 19, 2019 (the “Review
Period”) to conduct a due diligence period of the Business, review the Seller
provided and ordered a current PIP (at cost of obtaining such PIP report shall
be at Seller’s cost), to obtain approval of its Board of Directors, as well as
to review Seller’s books and records, and conduct inspections of the Real
Estate. If the Buyer does not notify the Seller and escrow agent in writing,
signed only  by Norman Leslie  or  David  Durell,  on or  before the  expiration
of Review Period that Buyer is satisfied with the Review Period (the
“Satisfaction  Notice”) then the Buyer
shall  be  deemed  to  have  exercised  its  right  of  termination  and this
Agreement shall terminate. For the avoidance of doubt, if the Buyer does not
provide a Satisfaction notice, then Buyer is deemed to have terminated this
Agreement, and is entitled to a return of the Earnest Money Deposit.

 

b.   Review Period; Materials. Within the first three (3) days after execution
of this agreement, Seller will provide those items listed on Schedule 10.2(b)
via access to shared files. A delay by Seller of submission of information, at
Buyer’s complete discretion, may extend the review period on a day to day basis
as necessary or helpful in favor of the Buyer.

 

c.   Ongoing Duty to Provide Information. Seller’s duty to provide information
to Buyer shall continue until the Closing even if the Review Period has  ended.

 

d.   Contact with Key Personnel. During the Review Period, the Seller’s primary
point of contact will be Kathie Long (the “Seller Point of Contact”).
Furthermore, during the Review Period, the Buyer will be given direct access,
and ability to communicate to the General Manager, Assistant General Manager,
Head Housekeeper, Chief Engineer, and Director of Sales (collectively, “Key
Personnel”) with prior written notice to Seller and with a representative of
Seller present if determined by  Seller.

 

e.   Any and all inspections, tests, audits and other investigations performed
by Buyer or its agents and representatives shall be at Buyer’s sole cost and
expense. Further, all such inspections and tests shall be performed by Buyer
without unreasonable interference   with

 










 

the business operations conducted on the Real Property. Buyer agrees to
indemnify and hold Seller harmless from and against any and all claims, liens
(including, without limitation, mechanic's or materialmen's liens or claims of
liens), demands, liabilities, losses, damages, costs and expenses including,
reasonable attorneys' fees, resulting from any damage caused to the Property or
injury to any persons which arises from any activity of Buyer or any of its
agents and representatives pursuant to this Section 10.4. Prior to entering onto
the Real Property, Buyer shall carry at its own expense at least $1,000,000.00
of commercial general liability insurance (including coverage for contractual
liability) listing Seller and Vista Hosts, Inc. (“Property Manager”) each as an
additional insured. No invasive testing, sampling or drilling shall occur
without the prior written consent of Seller, such consent not to be unreasonably
withheld, and Seller shall consent to or deny any request for invasive testing,
sampling or drilling within three (3) business days after the request is
submitted by Buyer to Seller. Notwithstanding anything herein to the contrary,
Seller shall not withhold its consent for purposes wholly unrelated to scope or
nature of the sampling or invasive procedure for which its consent was
requested. If Seller fails to give written notice that it is denying it’s
consent within such three (3) business days, then Seller’s consent shall be
deemed given. In the event Buyer requests and Seller consents or (Seller is
deemed to have given its consent) to such invasive testing, sampling or
drilling, Buyer shall also furnish Seller with evidence that the party
completing such testing, sampling or drilling has at least $1,000,000.00 of
commercial general liability insurance (including coverage for contractual
liability) listing Seller and Property Manager each as an additional insured
from an insurance company and in a form reasonably satisfactory to Seller. Buyer
shall repair any and all damage to the Real Property or Purchased Assets and
return them to their condition immediately prior to such testing.

 

10.3    Accuracy of Representations and Warranties; Satisfaction of Conditions.
Seller will immediately advise Buyer in writing if (1) any of Seller’s
representations or warranties are untrue or incorrect in any material respect or
(2) Seller becomes aware of the occurrence of any event or any state of facts
that results in any of the representations and warranties of Seller being untrue
or incorrect in any material respect, as if Seller was then making them. Seller
will not take any action, or omit to take any action, that would result in any
of Seller’s representations and warranties set forth in this Agreement being
untrue or incorrect in any material respect as of the Closing Date. Seller will
use Seller’s commercially reasonable efforts to cause all conditions within
Seller’s control that are set forth in this Agreement to be satisfied as
promptly as practicable under the circumstances.

 

10.4    Conduct of Business. Except as otherwise specifically provided in this
Agreement, Seller will use all reasonable efforts to keep the Business
organization intact; to preserve the relationships with Seller’s customers,
suppliers, and others having business dealings with Seller; and to preserve the
services of Seller’s employees, agents, and representatives, if any. Without
limitation of the foregoing:

 

a.   Seller shall not undertake any action outside the ordinary course of its
business not to exceed an aggregated amount of $5,000 without the prior written
consent of Buyer that, if taken before the date of this Agreement, would have
been required to be disclosed on any Exhibit or required to be disclosed
pursuant to the provisions of this Agreement; and

 










 

b.   Seller will not undertake any action which would alter the nature of the
Business or result in any change in the Personal Property, other than in the
ordinary course of business consistent with past practices.

 

c.   Seller will notify Buyer of any matter which occurs outside the ordinary
course of its operations which, in Seller’s reasonable judgment, could result in
a material adverse change in the operation of the Business by Seller.

 

10.5    Survey, Environmental Studies and Remediation Activities.

 

a.   Survey and Environmental Studies. Within three (3) days after the Effective
Date, Seller shall upload to the share site, copies of (1) all existing surveys
and all existing Environmental Site Assessments (whether Phase I, Phase II, or
otherwise) covering all or any portion of the Real Estate, to the extent the
same are in Seller’s possession or Seller has access to them, and (2) any other
environmental studies, reports, and information, including, without limitation,
correspondence from governmental authorities, concerning the environmental
condition of the Real Estate, to the extent the same are in Seller’s possession
or Seller has access to them. (The foregoing information, whether obtained by
Buyer or provided by Seller, is referred to collectively as the “Environmental
Information”).

 

1.    At Buyer’s option, and Buyer’s expense, Buyer may obtain (1) new or
updated surveys for the Real Estate certified to Buyer so that Buyer may rely on
same, and/or (2) new or updated Environmental Site Assessments for the Real
Estate certified to Buyer so that Buyer may rely on same, and/or (3)
certification of the existing Environmental Site Assessments to Buyer, and/or
(4) Phase II Environmental Site Assessments certified to both Seller and Buyer.

 

2.    Seller grants to Buyer and its contractors and representatives access to
the Real Estate for the purpose of performing such studies or tests. Such
persons shall conduct their studies and tests in such a manner as to minimize
interference with the Business, and, upon completion of their activities on the
Real Estate, shall restore each parcel of real property as nearly as is
reasonably possible to the condition it was in immediately prior to such
activities.

 

b.    Remediation.

 

1.    In the event that any of the Environmental Information or any studies or
tests performed or commissioned by Buyer indicate the existence of any
environmental conditions on the Real Estate, Seller shall have a period of 30
days after notification thereof in which to either (i) notify Buyer if it elects
to remediate or otherwise cure the same in accordance with all applicable
governmental requirements or (ii) to give notice in writing to Buyer that it
will not undertake such remediation.

 










 

2.    In the event that an environmental condition exists or is discovered on
the Real Estate and Seller fails or refuses to remediate or otherwise cure such
environmental condition within the required 30-day period, or in the event such
environmental condition is not capable of being remediated or otherwise cured
within such 30-day period, then Buyer shall have the option to:

 

A.   By written notice of cancellation given to Seller prior to the Closing
Date, in which event the Parties shall have no further obligations under this
Agreement; or

 

B.   Waive in writing the remediation or cure of such environmental condition
(without in any way waiving Buyer’s rights under this Agreement pertaining to
Seller’s indemnification) and proceed to close the sale contemplated by this
Agreement without a reduction in the Purchase Price.

 

11.    Conditions Precedent to Obligations of Buyer at Closing.

 

The obligations of Buyer to perform this Agreement at the Closing are subject to
the satisfaction at or prior to the Closing of the following conditions prior to
expiration of the Review Period, unless waived in writing by Buyer:

 

11.1    Accuracy of Representations and Warranties. The representations and
warranties of Seller contained in this Agreement and all Related Documents shall
be true and correct in all material respects at and as of the Closing Date as
though such representations and warranties were made on the Closing Date.
Further, upon request of Buyer, Seller shall deliver to Buyer a certificate
certifying that as of the Closing Date all of the representations and warranties
of Seller contained in this Agreement are true and correct in all material
respects.

 

11.2    Performance of Covenants. Unless otherwise agreed or waived, Seller
shall have in all respects performed and complied with all covenants,
agreements, and conditions that this Agreement and all Related Documents require
to be performed or complied with before or on the Closing Date.

 

11.3    Lien Search. Buyer shall have received UCC searches in form and content
satisfactory to Buyer.

 

11.4    Closing Documents; Instruments of Transfer, Etc. Buyer shall have
received the following:

 

a.   A special warranty deed or jurisdictional equivalent conveying good and
indefeasible title, subject only to the Permitted Encumbrances, to the Real
Estate to Buyer.

 

b.   A Special Warranty Bill of Sale, and an Assignment and Assumption of
Maintenance Agreements, Service Contracts on Equipment Leases and Other
Agreements (in the form attached hereto as Exhibit 11.4) containing the usual
and customary covenants and warranties of title that are consistent with the
requirements and the warranties of Seller in

 










 

this Agreement and that shall be convenient, necessary, or reasonably required
to effectively transfer the Purchased Assets to Buyer with good title, free and
clear of all encumbrances other than the Permitted Encumbrances.

 

c.   Resolutions of Seller approving and authorizing this Agreement and the
transactions contemplated by this Agreement, and identifying the officers
authorized to execute all documents.

 

d.   Seller’s affidavit of no liens on the Title Company’s standard form,
sufficient to permit the Title Company to delete standard Schedule B exceptions.

 

e.   A Non-Foreign Person Affidavit (FIRPTA), if required by state or federal
law.

 

f.   Closing Statements detailing all prorations and adjustments.

 

g.   Duly executed non-competition agreement, as incorporated as exhibit 1.3.

 

h.   3-05 Audit Acknowledgement. Seller covenants it will make all reasonable
and good faith efforts to assist Buyer in any way helpful or necessary for
Buyer’s third-party auditor (Deloitte) to collect necessary information as
described on Exhibit 11.4(i).

 

11.5    Certificate of Good Standing State of Mississippi. Seller shall have
applied for a certificate from the Mississippi Department of Revenue showing
that Seller is in good standing under the laws of the State of Mississippi.

 

11.6    Change of Ownership PIP. Seller shall obtain and pay for all expenses
associated with scheduling, ordering, and providing Buyer with a Brand approved
change of ownership PIP report. Buyer shall be solely responsible for all costs
and expenses associated with its franchise agreement.

 

11.7    Environmental Reports or Assessments. Prior to expiration of the Review
Period, Buyer shall have received environmental reports or assessments on the
Real Estate and operations requested by Buyer which show the Real Estate in an
environmental condition reasonably satisfactory to Buyer. If Buyer does not
request the foregoing, this condition shall be waived without any further action
by any of the Parties.

 

11.8    No Material Adverse Change. Except as described in this Agreement, there
shall have been no material adverse change in the Business caused by Seller, and
at Closing Seller shall certify that its representations and warranties set
forth in Section 8 are true and correct in all material respects.

 

11.10    Fire or Other Casualty/Risk of Loss.

 

a.   Assumption of Risk—Seller. Except as set forth in this Agreement, Seller
assumes all risks of destruction, loss, or damage due to any casualty, including
any liability arising out of ownership of the Purchased Assets, up to the time
of the Closing.

 










 

b.   Assumption of Risk—Buyer.

 

1.    Notwithstanding the foregoing, Buyer assumes all risks of destruction,
loss, or damage due to any casualty caused by Buyer’s negligence and in such
event Buyer assumes all risks of destruction, loss, or damage pertaining to any
of the Purchased Assets placed in the possession of Buyer prior to the Closing.

 

2.    After the Closing, Buyer assumes all risks of destruction, loss, or damage
due to any casualty, including any liability arising out of ownership of the
Purchased Assets.

 

c.   Insurance. In the event of casualty of any of the Purchased Assets prior to
Closing, Seller’s insurance shall be applied toward repair or replacement of any
such property. Any liability of Buyer shall be limited to damages in excess of
any insurance proceeds received by Seller or Buyer and applied toward repair or
replacement of the Purchased Assets. Seller shall expeditiously file a claim
with Seller’s insurance carrier on notice of any such casualty covered by
insurance, but authority to settle is limited by Buyer’s consent, such consent
not to be unreasonably withheld, conditioned or delayed.

 

d.   Damage to Seller’s Property. If any of the Purchased Assets are materially
damaged at any time before the Closing, and the damages cannot reasonably be
repaired on payment of the sums available by insurance settlement or from any
sums to be paid by Buyer to Seller at the Closing, Buyer, at Buyer’s option,
shall have the right to terminate this Agreement and, on giving notice of such
election, Buyer shall immediately receive a refund of the Earnest Money Deposit
in full termination of Buyer’s rights under this Agreement. This paragraph shall
not apply if damages are caused by any act or omission of Buyer, its agents,
employees or invitees.

 

11.11    Possession. Buyer shall receive operating control and possession of all
of the Purchased Assets following the Closing.

 

11.12    Buyer Financing. This Agreement is conditioned on Buyer obtaining a
commercial loan. If Buyer is unable to obtain the commercial loan under terms
acceptable to Buyer, in Buyer’s sole and absolute discretion, at any point prior
to the expiration of the Review Period, Buyer shall give notice of such
inability to Seller prior to the expiration of the Review Period and Buyer may
then terminate this Agreement and receive the Earnest Money Deposit in full
termination of the rights of the Parties under this Agreement.

 

11.13    Franchise Agreement. This Agreement is conditioned on Buyer obtaining a
franchise agreement under term of years acceptable to Buyer, in Buyer’s sole and
absolute discretion, prior to the expiration of the Review Period, Buyer shall
give notice of such inability to Seller prior to the expiration of the Review
Period and Buyer may then terminate this Agreement and receive the Earnest Money
Deposit in full termination of the rights of the Parties under this Agreement.

 










 

12.    Conditions Precedent to Obligations of Seller at Closing.

 

Unless waived in writing by Seller, the obligations of Seller to perform this
Agreement at the Closing are subject to satisfaction at or prior to the Closing
of the following conditions:

 

12.1    Representations and Warranties. The representations and warranties of
Buyer set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date.

 

12.2    Performance of Obligations of Buyer. Buyer shall have performed all
obligations required to be performed by them under this Agreement prior to the
Closing.

 

12.3    Closing Documentation. Seller shall have received the following payment
and documents:

 

a.   The Earnest Money Deposit.

 

b.   All other instruments and documents reasonably required by this Agreement
to be delivered by Buyer to Seller, and such other instruments and documents as
Seller shall reasonably request which are not inconsistent with the provisions
of this Agreement.

 

c.   Updated of Seller’s representations and warranties set forth in Section 8.

 

13.    Confidentiality.

 

a.   The parties acknowledge that each may become privy to confidential
information of the other, and that communication of such confidential
information to third parties (whether or not such communicated information is
authorized) could injure each parties business in the event that this
transaction is not completed.

 

b.   The parties agree to take reasonable steps to ensure that such information
obtained about the other shall remain confidential and shall not be disclosed or
revealed to outside sources.

 

c.   If this Agreement is terminated, each party will return to the other all
originals and any copies they have made of the written information or disks
provided by the other party, and the obligations not to disclose any information
received under this Agreement will survive the termination of this Agreement.

 

d.   Buyer and its representatives shall hold in strictest confidence all data
and information obtained with respect to Seller or its Business, whether
obtained before or after the execution and delivery of this Agreement, and shall
not disclose the same to others; provided, however, that it is understood and
agreed that Buyer may disclose such data and information (a) to the agents,
lenders, employees, consultants, accountants and attorneys of Buyer provided
that such persons treat such data and information confidentially, or (b) as
otherwise required by law. In the event this Agreement is terminated or Buyer
fails to perform hereunder, upon Seller’s written request, Buyer shall promptly
return to Seller any statements, documents, schedules,  exhibits or
other  written  information obtained from

 

Seller in connection with this Agreement or the transaction contemplated herein.
In the event of a breach or threatened breach by Buyer or its agents or
representatives of this Section 10.1,










 

Seller shall be entitled to an injunction restraining Buyer or its agents or
representatives from disclosing, in whole or in part, such confidential
information. Notwithstanding the foregoing and anything to the contrary in this
Agreement, nothing contained herein shall impair Buyer’s right (or the right of
any permitted assignee or Lodging Fund REIT III, Inc. (“Parent”)) to disclose
information relating to this Agreement or the Property (a) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers, investment advisors and/or broker-dealers
evaluating Buyer, its permitted assignees or Parent, (b) in connection with any
filings with governmental agencies (including the Securities and Exchange
Commission) by Parent, and (c) to any broker-dealers or investment advisors in
Parent’s selling group and any of Parent’s investors, including pursuant to the
confidential offering memorandum used in connection with Parent’s ongoing
private offering.

 

d. As used in this Agreement, “confidential information” includes information
ordinarily known only to the disclosing parties personnel, and information such
as customer lists, supplier lists, trade secrets, channels of distribution,
pricing policy and records, inventory records, and other information normally
understood to be confidential or designated as such.

 

14.       Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be sent by hand messenger,
electronic facsimile transmission, electronic mail (e-mail), reputable overnight
courier, or certified mail, postage prepaid, return receipt requested. Notices
and other communications shall be deemed to have been duly given, as applicable
(i) if by hand delivery, on the date of delivery, if such date is a “Business
Day” (Business Day(s) is defined as a work day.) (or if such date is not a
Business Day, then on the first (1st) Business Day following such date), (ii) if
by electronic facsimile transmission, the date of transmission as evidenced by
automated date and time confirmation from sender’s machine, (iii) if given by
e-mail, the communication is instantaneous and the day of receipt can be
designated to be the same day as sending, so long as a confirmation of receipt
has been tendered from the intended recipient to the sender within one (1)
business day thereafter, (iv) if given by overnight courier, one (1) Business
Day after deposit with the overnight courier, or (v) if given by certified mail,
three (3) Business Days after deposit with the United States Post Office.
Notices shall be addressed as set forth below, or to any other address that
Buyer or Seller shall designate in writing:

 

 

 

If to Seller:

If to Buyer:

 

 

CVH Airways, LLC

Lodging Fund REIT III OP, LP

Attn: Stuart Cohen

c/o David Durell,

6750 Poplar Avenue, Suite 107

644 Lovett S.E., Suite A

Memphis, TN 38138

Grand Rapids, MI 49506

Fax:

ddurell@lodgingfund.com

Email:

Email: smontgomery@lodgingfund.com

 

 

 










 

 

With Copy to:

With Copy to:

 

 

Allison T. Gilbert, Attorney

John H. Faris

Harris Shelton Hanover Walsh, PLLC

McShane & Bowie, PLC

6060 Primacy Parkway, Suite 100

99 Monroe NW   Ave, Suite 1100

Memphis, TN 38119

Grand Rapids, Michigan 49503

Fax:

Fax:

Email:

Email: jhf@msblaw.com

 

 

15.    Indemnification.

 

15.1    If Buyer fails to perform any of Buyer's obligations hereunder, then
Seller, at Seller's option, if such failure continues for fifteen (15) business
days after written notice of such default from Seller and as Seller's sole and
exclusive remedy, Seller shall have the right to terminate this Agreement by
giving written notice to Buyer, in which event Seller shall be entitled to the
full Earnest Money Deposit as liquidated damages, and neither Buyer nor Seller
shall have any further rights or obligations under this Agreement except matters
that survive termination. Notwithstanding the foregoing, this provision is not
intended to limit Seller’s rights to enforce the Buyer’s repair and restoration
obligations set forth under Section 9 hereof or Buyer’s obligations to indemnify
Seller for certain matters as expressly provided in this Agreement.

 

15.2    Seller's Default. If Seller fails to perform any of Seller's closing
obligations, then Seller will have three (3) days to cure after receipt of
written notice from Buyer; if any of Seller's representations or warranties set
forth herein are determined to be materially inaccurate or untrue when made and
such failure continues for fifteen (15) business days after written notice
thereof from Buyer (or such longer period as reasonably required by Seller to
effect such cure, but in no event more than thirty (30) days) or the Closing
Date of earlier, then Buyer, at Buyer’s option and as Buyer’s sole and exclusive
remedies, shall have the right to either (i) terminate this Agreement by giving
written notice to Seller, whereupon the Earnest Money shall be immediately
delivered to Buyer by the Title Company upon receipt of written notice from
Buyer of such termination and Seller shall reimburse Buyer for all of Buyer’s
third party actual documented reasonable out-of- pocket expenses not to exceed
One Hundred Thousand and No/100 Dollars ($100,000.00) (“Seller’s Breakage Fee,”)
and thereafter neither Buyer nor Seller shall have any further rights or
obligations hereunder except matters which survive termination, or (ii) pursue a
damage claim not to exceed the Seller Breakage Fee (plus a refund of the Earnest
Money) or (ii) enforce specific performance of the obligations of Seller under
this Agreement. Any suit for specific performance must be filed within one
hundred eighty (180) days after the Closing Date or shall thereafter be barred.
Notwithstanding the above, if Seller shall be in default under this Agreement
and, if as a consequence of such default, Buyer shall recover a money judgment
against Seller, such judgment shall be satisfied only out of the right, title
and interest of Seller in the Business as the same may then be encumbered and
neither Seller nor any person or entity comprising Seller shall be liable for
any deficiency. In no event shall Buyer have the right to levy execution against
any property of Seller nor any person or entity comprising Seller other than its
interest in the Business as herein expressly provided.










 

15.3    Default at Closing. Notwithstanding the notice provisions in Sections
15.1 and no notice for a failure to perform needs to be given with respect to a
party’s obligation to close this transaction on the Closing Date.

 

15.4    Post-Closing Remedies. For a period of twelve (12) months from and after
the Closing, Seller agrees to indemnify Buyer and hold Buyer harmless from and
against any and all claims, demands, causes of action, liabilities, and
judgments made or obtained by third parties (including, without limitation,
reasonable attorneys’ fees incurred in connection with the enforcement of this
indemnity), incurred or arising as a result of a breach of any of the
representations or warranties or other agreements or covenants of Seller
contained in this Agreement.

 

15.5    Indemnification by Buyer. Buyer shall defend, indemnify, and hold
harmless Seller and Seller’s agents and employees, heirs, representatives,
successors, and assigns from and against any and all costs, losses, claims,
liabilities, fines, expenses, penalties, and damages (including reasonable legal
fees) in connection with or resulting from:

 

a.   All debts, liabilities, and obligations of Buyer, whether accrued,
absolute, contingent, known, unknown, or otherwise;

 

b.   Any failure by Buyer to perform or observe in full, or to have performed or
observed in full, any covenant, agreement, or condition to be performed or
observed by the Buyer under this Agreement.

 

16.    Consultation. Seller shall, at the request of Buyer, provide to Buyer
consultation, general assistance, and informational services pertaining to the
Business on a limited basis, as reasonably requested by Buyer; such services
shall be based on owner’s reasonable availability, which shall be provided
without charge for a period not to exceed 30 days, commencing on the Closing
Date.

 

17.    Closing.

 

17.1   Closing Date. Unless otherwise agreed, the Closing shall be held on or
before the 15th day after the expiration of the Review Period.

 

17.2    Closing Location. The Closing shall be held on the Closing Date at the
offices of an attorney or title company or at such other location as may be
agreed on by the Parties.

 

17.3    Documents. Seller shall be responsible for preparing the closing
documents and delivering them to Buyer at least five (5) business days before
the Closing Date for Buyer’s review and approval. At the Closing and at any time
after it, the Parties shall execute documents which are reasonably necessary or
helpful to put into effect the terms of this Agreement.

 

17.4    Seller's Expenses at Closing. Seller shall pay or cause to be paid at no
expense to Buyer

 

(a) any termination fees relating to the existing management agreement with
Property Manager, if any; (b) All attorneys' fees incurred by Seller in
connection herewith and the Closing; (c) All costs in obtaining good standing
certificates; (d) any recording costs pertaining to releases of any liens

 










 

against the Real Property; (e) the broker commissions to be paid to the Broker
at Closing; (f) Fifty (50%) percent of all Title Company escrow fees; and (g)
the cost of the title search.

 

17.5    Buyer’s Costs. Buyer shall pay: (a) all recording costs pertaining to
the recording of the special warranty deed; (b) Fifty (50%) percent of all Title
Company escrow fees: (c) the cost of a standard ALTA Owner’s Title Insurance
Policy (with coverage up to the Purchase Price); (d) All costs and expenses
incurred by Buyer in connection with any inspections performed pursuant to the
terms herein; (e) all attorneys' fees incurred by Buyer in connection herewith
and with the Closing; (f) the cost of the survey and Phase I environmental
report, if deemed necessary by Buyer; (g) all transfer taxes, intangible taxes,
documentary stamps and recording fees assessed on the conveyance of the Real
Property and all taxes related to the transfer of any personal property; (h) all
indebtedness taxes and recording costs for the deed of trust or other loan
documents in connection with Buyer’s financing; (i) the cost of any mortgagee’s
title policy, including extended coverage and any endorsements required by Buyer
or its lender; and (j) all costs and expenses relating to the transfer of
licenses and permits; all transfer fees and charges, as applicable, relating to
either the issuance of the Franchise Agreement, including any liquidated
damages.

 

18.    Miscellaneous.

 

18.1   Amendment. This Agreement shall not be amended, altered, or terminated
except by a writing executed by each Party.

 

18.2  Choice of Law. This Agreement shall be governed in all respects by the
laws of the State of Mississippi.

 

18.3  Headings. The paragraph headings used in this Agreement are included
solely for convenience.

 

18.4  Entire Agreement. This Agreement sets forth the entire understanding of
the Parties; further, this Agreement shall supersede and/or replace any oral or
written agreement(s) relating to this subject matter entered into by the Parties
before the date of this Agreement.

 

18.5   Waiver. The waiver by any Party of any breach or breaches of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach of any provision of this Agreement.

 

18.6  Binding Effect. This Agreement, inclusive of its terms and provisions,
shall survive the Closing and shall be binding on and inure to the benefit of,
and be enforceable by, the respective heirs, legal representatives, successors,
and assigns of the Parties.

 

18.7  Construction of Agreement. Each Party and its respective legal counsel has
reviewed and revised this Agreement and has had equal opportunity for input into
this Agreement. Neither Party nor their respective legal counsel shall be
construed to be the drafter or primary drafter of this Agreement. In the event
of any dispute regarding the construction of this Agreement or any of its
provisions, ambiguities or questions of interpretation shall not be construed
more in favor of one Party than the other; rather, questions of interpretation
shall be construed equally as to each Party.










 

18.8  Consent. Unless otherwise provided, any required consent of a Party shall
not be unreasonably withheld or delayed by such Party.

 

18.9  Counterpart Execution; Facsimile Execution.

 

a.   Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all
counterparts, when taken together, will constitute one and the same agreement.

 

b.   Facsimile Execution. The Parties agree that signatures on this Agreement,
as well as any other documents to be executed under this Agreement, may be
delivered by facsimile in lieu of an original signature, and the Parties agree
to treat facsimile signatures as original signatures and agree to be bound by
this provision.

 

18.10 Assignment by Buyer. Buyer may assign its rights in this Agreement to a
purchasing entity with which Buyer and/or its principal owners own a controlling
interest in.

 

18.11 Days. All references to days in this Agreement shall be construed as
calendar days unless otherwise specified and a day shall begin at    12:00 a.m.
Central Standard Time and end at 11:59 p.m. Central Standard Time.

 

18.12 Calculating Time Periods. In calculating any time period prescribed or
allowed by this Agreement, the day of the act or event from which the time
period begins to run is not included and the last day of the time period is
included.

 

(signatures on following page)

 










 

The Parties have executed this Agreement on the following dates to be effective
as of the Effective Date:

 

SELLER:

 

CVH AIRWAYS, LLC

 

a Mississippi limited liability company

 

Dated: 11/5/19        By: /s/ Stewart Cohen

Its: Member

 

BUYER:

 

Lodging Fund REIT III, OP, LP a Delaware limited partnership

 

BY: Lodging Fund REIT III, Inc. ITS: General Partner

 

Dated: 11/05/19        /s/ David R. Durell

By: Dave Durell

Its: Chief Acquisitions Officer

 










 

Exhibit 1.1

 

TRADE FIXTURES & EQUIPMENT

Seller to provide.

 










 

Exhibit 1.2

 

REAL ESTATE

 

Seller to provide.

 










 

Exhibit 1.3

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is dated
as of     , 2019 (the “Effective Date”), by and among Lodging Fund REIT III OP,
LP, a Delaware limited partnership, with an address of 1635 – 43rd Street S,
Suite 205, Fargo, ND 58103, or its assignee (“Buyer”), CVH AIRWAYS, LLC, a
Mississippi limited liability company, with an address of 6750 Poplar Avenue,
Suite 107, Memphis, TN 38138 (“Seller”),     , its CFO, and         , its
manager and     , operating officers of the Seller (the “Interested Parties”).
The Seller and Interested Parties are collectively referred to herein as the
“Restricted Parties.”

 

R E C I T A L S:

A.    The Buyer and Seller have entered into an Asset Purchase Agreement, dated
as of     , 2019, (the “Purchase Agreement”), pursuant to which Buyer has agreed
to purchase from Seller the Homewood Suites by Hilton Southaven located at 135
Homewood Drive, Southaven, MS 38671 (the “Hotel”).

 

B.    The agreement of the Restricted Parties to deliver this Agreement was a
material inducement to Buyer in entering into the Purchase Agreement, and the
delivery of this Agreement by the Restricted Parties was a condition to Buyer’s
obligation to purchase the Hotel and to pay the Purchase Price (as defined in
the Purchase Agreement). Buyer seeks assurance that the Restricted Parties will
refrain from competing with Buyer. The Restricted Parties acknowledge that the
restrictions set forth in this Agreement are necessary to protect the legitimate
business interests of the Buyer, their affiliates and the Hotel.

 

C.    The Buyer, as the owner of the Hotel from and after the date of closing of
the Purchase Agreement, desires to preclude the Restricted Parties from
competing against it during the term of this Agreement.

 

A G R E E M E N T

 

In consideration of the foregoing and the payment of the Purchase Price under
the Purchase Agreement, and the covenants and agreements set forth in this
Agreement and in the Purchase Agreement, the parties agree as follows:

 

SECTION 1.   COVENANTS AND CONSIDERATION

 

1.1    Non-Competition. The Restricted Parties covenant and agree that, for a
period of three (3) years beginning on the closing date of the Purchase
Agreement (the “Closing Date”), neither the Restricted Parties, nor any entity
controlled by the Restricted Parties (an “Affiliate”) will, without the prior
written consent of the Buyer, directly or indirectly, own, manage, operate,
join, control, or engage or participate in the ownership, management, operation,
or control of, or be connected as a shareholder, director, officer, agent,
partner, joint venturer, lender, employee, consultant or advisor with, any
business or organization any part of which engages in the business of hotel or
motel ownership or management or is in competition with any of the business
activities

 










 

of the Buyer, or any affiliate of the Buyer within the Non-Competition Area. The
term “Non- Competition Area” in this Agreement means the area within a five (5)
mile radius of the Hotel. This provision shall not apply to any business which
was in operation prior to the Effective Date of the Asset Purchase Agreement
including the following existing projects:     . Provided further, this
provision shall not restrict the Interested Parties, individually or as owners
or employees of an entity from managing or consulting regarding one or more
hotel(s) or motel(s) under management agreement for owner(s) or lender(s) which
either or both Interested Party(ies):

(a) do business with prior to the Effective Date, (b) are part of a
multi-property management relationship with owner(s); or a lender(s); or (c) is
a property in receivership or foreclosure controlled by a lender.

 

1.2    Non-Disparagement. The Restricted Parties shall not: (a) make any
disparaging or defamatory statements about Buyer, the Hotel or their affiliates,
or (b) authorize, encourage or participate with anyone to make such statements.

 

SECTION 2.   ENFORCEABILITY; REMEDIES

 

2.1    Reasonableness; Independent Covenants. The Restricted Parties acknowledge
that the restrictions set out in this Agreement are reasonable and necessary
protect the legitimate business interests of Buyer and the Hotel from and after
the Closing Date. The Restricted Parties further acknowledge that all of the
restrictions in this Agreement are reasonable in all respects, including
duration, territory and scope of activity restricted. The Restricted Parties
agree that the covenants and provisions of this Agreement shall be construed as
separate agreements independent of any other provision of this Agreement or of
any other agreement between a Restricted Party and Buyer.

 

2.2    Remedies. The Restricted Parties agree that if they or any of their
Affiliates engage or threaten to engage in any activity that constitutes a
violation of any of the provisions of this Agreement, Buyer shall have the right
and remedy to have the provisions of this Agreement specifically enforced to the
extent permitted by law by any court having jurisdiction, it being acknowledged
and agreed that any breach of this Agreement would cause immediate irreparable
injury to Buyer and/or the Hotel and that money damages would not provide an
adequate remedy at law for any breach. Therefore, the Restricted Parties agree
that Buyer, without limiting any other legal or equitable remedies available to
it, shall be entitled to obtain equitable relief by temporary restraining order,
preliminary and permanent injunction or otherwise from any court of competent
jurisdiction (without the requirement of posting a bond or other security),
including, without limitation, injunctive relief to prevent the Restricted
Parties’ failure to comply with the terms and conditions of Section 1 of this
Agreement. Such right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to Buyer at law or in equity, including
the right to seek monetary damages. The applicable three (3) year period of the
covenants contained in Section 1 above shall be extended on a day for day basis
for each day during which a Restricted Party is in violation of the covenant, so
that each Restricted Party is restricted from engaging in the activities
prohibited by the covenant for the full three (3) year time period. The
Restricted Parties agree that the existence of any claim or cause of action by a
Restricted Party against Buyer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Buyer of the
covenants and restrictions in this Agreement.

 










 

2.3    Reformation. It is the intent of the parties to this Agreement that the
provisions of the Agreement be enforced to the fullest extent permissible under
applicable law. If any term or provision of this Agreement is determined to be
void, illegal, invalid or unenforceable by any court of competent jurisdiction
in any jurisdiction, then such term or provision shall, as to such jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction and such invalid or
unenforceable provision shall be modified by such court so that it is
enforceable to the extent permitted by applicable law. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party. If, in any judicial proceeding, a court shall refuse to
enforce one or more of the covenants set forth in Section 1 of this Agreement
because the duration is too long or the scope is too broad, it is expressly
agreed between the parties that the court making such determination shall be
empowered to reduce the duration and scope of the covenants set forth in Section
1 to the extent necessary to permit enforcement of such covenants.

 

SECTION 3.   MISCELLANEOUS

 

3.1    Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be sent by hand messenger,
electronic facsimile transmission, electronic mail (e-mail), reputable overnight
courier, or certified mail, postage prepaid, return receipt requested. Notices
and other communications shall be deemed to have been duly given, as applicable
(i) if by hand delivery, on the date of delivery, if such date is a Business Day
(or if such date is not a Business Day, then on the first (1st) Business Day
following such date),

(ii) if by electronic facsimile transmission, the date of transmission as
evidenced by automated date and time confirmation from sender’s machine, (iii)
if given by e-mail, the communication is instantaneous and the day of receipt
can be designated to be the same day as sending and a written copy must also be
sent via certified mail, (iv) if given by overnight courier, one (1) Business
Day after deposit with the overnight courier, or (v) if given by certified mail,
three (3) Business Days after deposit with the United States Post Office.
Notices shall be addressed as set forth below, or to any other address that the
parties shall designate in writing:

 

If to the Restricted Parties:

 

CVH Airways, LLC Attn: Stuart Cohen

6750 Poplar Avenue, Suite 107

Memphis, TN 38138

 

With copy to:

 

Allison T. Gilbert, Attorney

Harris Shelton Hanover Walsh, PLLC 6060 Primacy Parkway, Suite 100

Memphis, TN 38119

 










 

If to Buyer:

 

Lodging Fund REIT III OP, LP c/o David Durell

644 Lovett St SE, Suite A Grand Rapids, MI 49506 Fax: (616) 264-3838

Email: ddurell@lodgingfund.com

 

With copy to:

 

John H. Faris

McShane & Bowie, PLC

99 Monroe NW Ave, Suite 1100 Grand Rapids, Michigan 49503

Email: jhf@msblaw.com

 

3.2    Benefit and Binding Effect. The Restricted Parties may not assign this
Agreement without the prior written consent of Buyer. The Buyer may assign its
rights and delegate its duties under this Agreement to any other person or
entity that (i) acquires ownership or control of the Buyer or Hotel, (ii)
acquires substantially all of the assets of the Buyer or Hotel, or (iii) is a
successor entity through merger or conversion. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns.

 

3.3    Further Assurances. The parties shall execute any other documents that
may be necessary and desirable to the implementation and consummation of this
Agreement.

 

3.4    Governing Law. It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the internal laws of the State of Mississippi, without giving effect
to the conflict of laws provisions thereof.

 

3.5    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto concerning the subject matter hereof.

 

3.6    Headings. The headings herein are included for ease of reference only and
shall not control or affect the meaning or construction of the provisions of
this Agreement.

 

3.7    Amendments/Waivers. This Agreement cannot be amended except by an
agreement in writing that makes specific reference to this Agreement and which
is signed by the party against which enforcement of any such amendment is
sought. Any waiver of any provision of this Agreement must be in writing and
signed by the party granting the waiver.

 

3.8    Counterparts. This Agreement may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument.

 

[signature page follows]

 










 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

 

Dated:                                                 

 

By:                                                                  

 

          

 

 

 

 

 

 

Its:
                                                                                                                                                     

 

 

 

 

 

BUYER:

 

Lodging Fund REIT III, OP, LP a Delaware limited partnership

 

BY: Lodging Fund REIT III, Inc. ITS: General Partner

 

 

 

 

 

 

Dated:                                                 

 

                                                                 

By: Samuel C. Montgomery Its: Chief Operating Officer

 

 










 

Exhibit 1.4

 

LEASES

Seller to provide.

 










 

Exhibit 1.5

 

ASSUMED LIABILITIES

 

Seller to provide.

 










 

Exhibit 2.2

 

PURCHASE PRICE ALLOCATION

 










 

Exhibit 8.1

 

SELLER’S ARTICLES OF ORGANIZATION AND ORGANIZATIONAL CHART

 

Seller to provide.

 










 

Exhibit 8.11

 

LITIGATION

 

Seller to provide.

 










 

Exhibit 8.16

 

OUTSTANDING CITATIONS

 

Seller to provide.

 










 

Exhibit 8.21

 

NAMES OF DIRECTORS, MANAGERS, OFFICERS, OWNERS, AND REGISTERED AGENTS OF SELLER

 

Seller to provide.

 










 

Exhibit 11.6

 

SELLER REPAIRS

 

Seller to provide.

 










 

EXHIBIT 11.4 (i)

 

3-05 Audit

 

3-05 or 3-14 Audit. Seller acknowledges that under either Rule 3-05 or Rule 3-14
of Regulation S-X, Buyer is required to provide certain information in
connection with reports Buyer is required to file with the Securities and
Exchange Commission.

 

Accordingly, Seller agrees to:

 

(a)    allow Buyer and Buyer’s representatives which includes third party
auditors, at Buyer’s sole cost and expense, to perform an audit of the Hotel,
Property, Personal Property and business operations of and at the properties to
the extent required under either Rule 3-05 or Rule 3-14 of Regulation S-X
(hereinafter a Rule 3-05 or 3-14 Audit); and

 

(b)    make available to Buyer and Buyer’s representatives for inspection and
audit following the Closing, at the Seller’s offices the Seller’s books and
records relating solely to the Seller’s operations that are reasonably requested
by Buyer (but specifically excluding Seller’s tax returns) for any full or
partial years reasonably necessary to complete the Rule 3-05 or 3-14 Audit; and

 

(c)    sign the management representation letter to be provided by the Buyer’s
independent auditors.

 

In connection with the foregoing, Buyer shall give Seller no less than ten (10)
business days’ prior written notice of Buyer’s plans to inspect and audit such
books and records, and Seller’s obligation to perform herein, extends beyond
closing.

 

Notwithstanding the foregoing, the Seller shall not be required to (a) prepare
or compile any materials, (b) incur any third-party costs or expenses in
connection with the Rule 3-05 or 3-14 Audit, (c) provide any books, records or
materials that could reasonably be expected to be books, records or materials in
the possession or control of the tenant parties, (d) provide any books, records
or materials that are not within the possession or control of the Seller, or (e)
make any representations or warranties with respect to such information beyond a
customary management representation letter signed by the Seller reasonably
requested by any accounting firm engaged by the Buyer to deliver its auditors
report with respect to the Rule 3-05 or Rule 3-14 Audit. Buyer acknowledges and
agrees that the foregoing accounting and financial materials to be provided by
Seller does not include any information or materials related to the period prior
to the acquisition of the property by Seller and is to be limited solely to
information regarding the property after they were placed into operation by
Seller. Seller acknowledges that the Rule 3-05 or Rule 3-14 Audit may require
Buyer to perform a Rule 3-05 or 3-14 Audit both after the Effective Date and
after the Closing Date and Seller agrees that Seller’s obligations under this
Exhibit 11.4(i) are material to the term of this Agreement, and breach of this
Exhibit 11.4(i) will constitute a default under the terms of the Agreement.
Seller further agrees, that Buyer’s sole and absolute remedy in the event of
default is that of specific performance.

 

 



